I114th CONGRESS2d SessionH. R. 6295IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Zinke (for himself and Mr. Cramer) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to enhance the requirements for secure geological storage of carbon dioxide for purposes of the carbon dioxide sequestration credit. 
1.Short titleThis Act may be cited as the CO2 Regulatory Certainty Act. 2.Secure geological storage of carbon dioxideParagraph (2) of section 45Q(d) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(2)Secure geological storage 
(A)In generalNot later than December 31, 2016, the Secretary, in consultation with the Administrator of the Environmental Protection Agency, the Secretary of Energy, and the Secretary of the Interior, shall establish regulations for determining adequate security measures for the geological storage of carbon dioxide under paragraph (1)(B) or (2)(C) of subsection (a) such that the carbon dioxide does not escape into the atmosphere. (B)RequirementsThe regulations established pursuant to subparagraph (A) shall provide that— 
(i)for purposes of paragraph (1)(B) of subsection (a), carbon dioxide shall be considered disposed of in secure geological storage if such carbon dioxide is stored in compliance with rules promulgated by the Environmental Protection Agency under subpart RR of part 98 of title 40, Code of Federal Regulations (as in effect on the date of the enactment of this paragraph) under the Clean Air Act (42 U.S.C. 7401 et seq.), and rules under the Safe Drinking Water Act (42 U.S.C. 300f et seq.), which are applicable to carbon dioxide disposed of in secure geological storage and not used as a tertiary injectant in a qualified enhanced oil or natural gas recovery project, and (ii)for purposes of paragraph (2)(C) of subsection (a), carbon dioxide shall be considered disposed of in secure geological storage if such carbon dioxide is stored in compliance with rules promulgated by the Environmental Protection Agency which are applicable to carbon dioxide used as a tertiary injectant in a qualified enhanced oil or natural gas recovery project under— 
(I)subpart UU of part 98 of title 40, Code of Federal Regulations (as in effect on the date of the enactment of this paragraph) under the Clean Air Act, and (II)subpart C of part 146 of title 40, Code of Federal Regulations (as in effect on the date of the enactment of this paragraph) under the Safe Drinking Water Act, to the extent such rules are applicable to Class II wells.. 
